﻿Peru has no doubt that multilateralism is the best
instrument for confronting global challenges, as well as
for guaranteeing peace and international security. For
that reason, the United Nations is indispensable. All
Member States must have the conviction to strengthen
it, to contribute to its institutional regeneration and to
reform it. With a reformed United Nations, we will
continue our struggle against poverty; we will maintain
the world development agenda; we will assure
democracy; and we will fight decisively against drug
trafficking and international terrorism.
The terrorist attacks taking place in different
areas of the world and the threats to peace in several
regions create an international climate of instability
and insecurity that calls for urgent solutions. Terrorism
conspires against the democracies of the world.
Terrorism conspires against the health of the world
economy. Terrorism contributes to making the poor
even poorer. Peru strongly condemns the terrorist
attack on the United Nations headquarters in Baghdad
and wishes to pay sincere tribute to all the victims, in
particular to Sergio Vieira de Mello, Special
Representative of the Secretary-General.
We cannot accept terrorism as a political tool. In
our case, the 20 years of violence bequeathed by the
Sendero Luminoso is a hard lesson to cope with.
According to the final report of the Truth and
Reconciliation Commission, recently submitted to my
Government, thousands of lives were lost and more
than $30 billion in losses were reported. This report is
13

the result of a resolute political decision of our
Government to make sure that Peru never again has to
face irrational acts of terror.
Truth must also be a means to prevent impunity
and to lead us to reconciliation with justice. My
Government is firmly struggling against impunity. That
is why we consider that the fugitives who fled Peru
when the corrupt regime of the past decade was
overthrown should answer to justice for the gravity of
the crimes they committed. We will insure these people
a fair trial and all the guarantees of due process, within
the framework of the Inter-American Convention on
Human Rights and Peruvian law.
That is why we hope that our requests for
extradition will be taken into account. Democratic
States have the responsibility to avoid impunity. In this
regard, the Peruvian State wishes in this Assembly to
thank the 20 friendly countries that have announced
their decision to detain anyone on the list of
extraditables if they enter their territories.
Poverty, social exclusion and fundamentalist
ideologies are among the causes of the current crises.
The hopes of our countries to be part of an inclusive
globalization are not bearing fruit. Despite some
achievements at the national level, there is a wide
chasm to bridge if we are to build such an inclusive
globalization. For example, in the case of Peru, despite
an unfavourable international environment the
economy grew by 5.2 per cent last year, one of the
highest rates in Latin America. Inflation was below 1
per cent, international reserves rose to their highest
level yet, and exports reached unprecedented figures.
However, we must concede that all these
indicators are not enough to make the common people
feel the benefits of such macroeconomic achievements
in their own pockets. Today, it is necessary for the
global economy to reach an annual average growth of 7
to 8 per cent if we wish to reduce poverty and to create
employment. If we in the developing world,
particularly in Latin America, grow by 6 or 7 per cent,
it will barely be enough to recover the per capita
income of 1970. We have to achieve adequate growth
as soon as possible. The poor cannot wait another 15
years for their economies to grow in a sustained
manner that will reduce poverty.
Democratic governance in Latin America is at
risk. There is no doubt that there is a correlation
between the health of the world economy, social
inclusion and democratic governance. World leaders
cannot close their eyes. There is no possible
governance without a reduction of poverty. We must be
creative and courageous in order to ensure that Wall
Street's macroeconomic requirements meet the
expectations of Main Street.
Last year before this Assembly, I highlighted the
need to defend democracy from market turbulence by
creating innovative financial mechanisms. We said that
the time had come to build a new global consensus to
reaffirm democracy and re-evaluate development with
social equity. Since then, Peru has been working on a
series of initiatives in this regard. Last May, 19
democracies of Latin America and the Caribbean,
members of the Rio Group   over which I have the
honour to preside   approved a key document that we
call the Cusco Consensus. This document comprises
four Peruvian initiatives on innovative financial
mechanisms that allow us to finance democratic
governance in the region; to increase public investment
in roads, hospitals and schools; to create jobs; and to
supplement private investment.
In relation to one of these proposals, last August,
jointly with the President of Brazil, Luiz In·cio Lula da
Silva, we decided to work together on the
establishment of the South American Infrastructure
Authority project, which will operate as a fiduciary
agency to facilitate the financing of investment projects
for the integration of South America. I am sure that
that experience can be duplicated in other parts of the
world.
Likewise, we have signed a memorandum of
understanding on physical and economic integration to
set into motion three axes of development
integration   in Peru, Bolivia, Brazil and Ecuador  
on the road to South America's integration.
Accordingly, Peru signed an agreement that will lead to
the creation of a free trade zone with MERCOSUR.
From this international forum, we would like reiterate
that those efforts and achievements in the area of
integration constitute decisive steps on the path
towards building a South American community of
nations. However, I wish to point out that, beyond the
decisions that two or more countries of the subregion
may take, it will be essential for the international
community to commit itself to the initiatives emanating
from an exercise in collective reflection.
14

Developing nations are concerned about the
alarming increase in external vulnerabilities resulting
from instability in financial flows and their impact on
investment levels and economic growth in our region.
Those countries also perceive the presence of
protectionism in the area of trade, in particular on the
part of certain industrialized nations. I would like to be
frank in this connection: we ask developed countries
not to demand that we open our markets while they
protect their products with billions of dollars in
subsidies every year, especially in the agricultural
sector. Our countries can no longer withstand
asymmetrical relations in the area of trade. The time
has come to build a two-way business highway that is
more transparent and predictable. We are being asked
to open up our markets in the agricultural sector while
there are still countries that are investing billions of
dollars every day to subsidize their own products. Do
not ask us to practice something that you do not
practice yourselves. Our countries are aware of the fact
that we have to be competitive, but we must build that
two-way commercial highway.
Peru is especially concerned about the negative
results of the recently held ministerial conference of
the World Trade Organization in Cancun, which,
despite some progress, was unable to reach consensus.
There is a continuing desire for multilateralism and
free trade in Peru. We therefore trust that there will be
a return to negotiation in the next few months so as to
realize the goals set out at Doha, which placed
development foursquare on the agenda of the WTO.
We have an obligation to build a more just, secure
and humane world. That is why today I ask the United
Nations and our great friend of peace, Secretary-
General Kofi Annan, to exercise their great authority
and prestige to promote within the World Bank, the
International Monetary Fund, the Inter-American
Development Bank and the member countries of the
Group of 8 a wide debate on the innovative financial
mechanisms that will make it possible to finance
democratic governance in the region; increase public
investment in schools, hospitals and roads; generate
jobs and promote private investment. That is the only
way by which globalization can be inclusive, and by
which governance can be strengthened. May God bless
peace in the world.









